People v Lormil (2017 NY Slip Op 03194)





People v Lormil


2017 NY Slip Op 03194


Decided on April 26, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2016-07693
 (Ind. No. 1772/11)

[*1]The People of the State of New York, respondent,
v Shanice Lormil, appellant.


Lynn W. L. Fahey, New York, NY (Angad Singh of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Thomas M. Ross of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Kings County (Simpson, J.), imposed July 20, 2016, upon remittitur from this Court for resentencing (see People v Lormil, 134 AD3d 958), upon her conviction of gang assault in the second degree, upon a jury verdict.
ORDERED that the resentence is affirmed.
" The determination of whether to grant or deny youthful offender status rests within the sound discretion of the court and depends upon all the attending facts and circumstances of the case'" (People v Mullings, 83 AD3d 871, 872, quoting People v Ortega, 114 AD2d 912, 912; see People v Dawkins, 146 AD3d 898). Here, contrary to the defendant's contention, the Supreme Court providently exercised its discretion in denying the defendant youthful offender status (see CPL 720.20[1]; People v Dawkins, 146 AD3d at 898; People v Green, 110 AD3d 825, 826; People v Barrett, 105 AD3d 862, 864; People v Santiago, 101 AD3d 1155). Further, the resentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
BALKIN, J.P., AUSTIN, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court